Title: To Alexander Hamilton from James McHenry, 15 October 1798
From: McHenry, James
To: Hamilton, Alexander



War Department 15 Octbr. 1798
Sir

I have the honour to inclose your Commission as Major General in the army of the United States, and to request your attendance at Trenton or Philadelphia as soon as possible, and in all events by the 10th day of November next.
The object of this request is to obtain your advice and assistance in concert with General Knox, and perhaps General Washington, in forming preliminary arrangements relative to the army proposed to be raised, to be submitted to the President of the United States, and also to charge you especially with a branch of the military service.
With respect to the relative rank between you, Generals Pinckney and Knox, I deem it necessary to observe, that the order of nomination and approval by the Senate is considered as definitive.
With great respect I have the honor to be Sir   Your obt

James McHenry
Alexr Hamilton Es Major General

